Citation Nr: 0510701	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 26, 2002, for 
the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in April 1963.  The veteran died in May 1982; 
the appellant is advancing her claim as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A notice of disagreement was received in June 2003, 
a statement of the case was issued in August 2003, and a 
substantive appeal was received in August 2003. 


FINDINGS OF FACT

1.  The veteran died in May 1982, and the immediate cause of 
death was meningitis, with a contributory cause of oat cell 
carcinoma of the lung. 

2.  A claim by the appellant for service connection for the 
cause of the veteran's death was denied by rating decision in 
November 1982; the appellant did not file a notice of 
disagreement. 

3.  Subsequent requests to reopen her claim were denied by 
rating decisions in July 1990 and February 2000; the 
appellant did not file a notice of disagreement to initiate 
an appeal from either determination.

4.  In December 2001, the appellant asked that her claim be 
considered based on a change in the law; by rating decision 
in May 2002, the RO service connection for the cause of the 
veteran's death, effective from March 26, 2002.

5.  Effective March 26, 2002, cancer of the lung due to 
radiation exposure in service was added as a condition 
subject to presumptive service connection.


CONCLUSIONS OF LAW

1.  The November 1982, July 1990, and February 2000 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an effective date prior to March 26, 
2002, for the award of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
Although the law is dispositive in the instant claim, the 
Board will conduct a VCAA analysis, assuming the 
applicability of the VCAA.  

In that regard, the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
decision has since been replaced by Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court continued to 
recognize that typically a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
December 2001, the appellant filed a claim to reopen 
entitlement to service connection for the cause of the 
veteran's death.  A May 2002 rating decision granted service 
connection.  In December 2002, the appellant noted her 
disagreement with the effective date assigned, and a rating 
decision issued that same month denied entitlement to an 
earlier effective date.  The appellant filed a substantive 
appeal as to the effective date assigned to the grant of 
service connection for the cause of the veteran's death.  
Subsequently, a VCAA letter was issued in October 2003 
pertaining to the issue of entitlement to an earlier 
effective date.  This letter notified the appellant of what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to her claim for an earlier 
effective date.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in October 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ subsequent to certification to 
the Board.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, post-service medical records, the appellant's 
original claim for dependency and indemnity compensation, and 
several claims to reopen.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue being decided on appeal.

I.  Factual Background

The veteran died in May 1982.  The immediate cause of death 
was meningitis (pneumoccoccal) and a significant condition 
and/or environmental factor was oat - cell carcinoma of lung.

In July 1982, the appellant filed a claim for DIC, claiming 
entitlement to service connection for the cause of the 
veteran's death.  The appellant contended that the veteran's 
exposure to nineteen nuclear tests contributed to his death.  
The RO was unable to obtain the veteran's service medical 
records and verification of service, therefore, the 
appellant's claim was denied in November 1982.

In June 1986, the appellant filed an informal claim to 
reopen.  A July 1990 rating decision denied service 
connection for the cause of the veteran's death.  The RO 
noted that the veteran participated in Operation Plumb Bob in 
1957 with the Defense Nuclear Agency, and was exposed to 
radiation in the amount of 0.670 rem gamma.  In denying the 
appellant's claim, the RO noted that service medical records 
were negative for any disorders related to the cause of 
death, and oat cell carcinoma of the lung was not a 
radiogenic disease under provisions of Public Law 100-321.  
Additionally, a medical opinion was requested, and it was 
opined that the veteran's disability was not due to radiation 
exposure in service.

In June 1992, the appellant requested that her claim be 
readjudicated based on ionizing radiation exposure.  In 
January 1995, the appellant was notified that she must submit 
new and material evidence to support her claim to reopen.  No 
further evidence was submitted by the appellant.

In March 1999, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
veteran's death be reopened, and requested that leukemia be 
considered as a contributing factor.  A February 2000 rating 
decision declined to reopen the appellant's claim as new and 
material evidence had not been received.

In December 2001, the appellant filed a claim to reopen 
entitlement to service connection for the cause of the 
veteran's death.  A May 2002 rating decision granted service 
connection for the cause of the veteran's death.  In granting 
service connection, the RO noted that given that lung cancer 
had been added to the list of presumptive conditions 
associated with radiation exposure under 38 C.F.R. § 3.309(d) 
effective March 26, 2002, service connection for the cause of 
the veteran's death was granted.

In December 2002, the appellant submitted a claim for an 
earlier effective date, contending that the effective date 
for the grant of service connection for the cause of the 
veteran's death should be July 1982, as her claim had 
remained open since the filing of her claim for DIC in July 
1982.  

II.  Laws and Regulations

With a claim for service-connected death after separation 
from service, the effective date of an award will be the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2) 
(2004).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2004).

Where DIC is awarded pursuant to a liberalizing law, or a 
liberalizing VA issue, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue, although in no event shall such award be retroactive 
for more than 1 year from the date of application therefore.  
If the claim is reviewed at the request of a claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

Effective March 26, 2002, the provisions of 38 C.F.R. 
§ 3.309(d), relating to presumptive diseases attributable to 
radiation-exposed veterans, was amended to add cancer of the 
lung to the list of presumptive conditions.  See 67 Fed. Reg. 
3,612 (Mar. 26, 2002).

III.  Analysis

As noted, the veteran died in May 1982 due to meningitis, and 
a contributory cause was oat cell carcinoma of the lung.  It 
was found that the veteran was exposed to radiation in 
service, in the amount of 0.670 rem gamma.  In the May 2002 
rating decision, service connection for the cause of the 
veteran's death was established, due to the addition of lung 
cancer as a presumptive condition associated with radiation 
exposure.  38 C.F.R. § 3.309(d) (2004).  The Board 
acknowledges that the appellant submitted her most recent 
claim for DIC in December 2001, which is prior to the current 
effective date of March 26, 2002.  Pursuant to 38 C.F.R. 
§ 3.114, however, the veteran is not entitled to an effective 
date earlier than the effective date of the liberalizing 
regulation, which in this case is March 26, 2002.

With regard to appellant's contention that she filed her 
claim for DIC in July 1982, and it remained open until the 
grant of service connection in May 2002, the Board notes at 
the outset that the appellant was unable to preserve an 
effective date of July 1982, even though the benefit sought 
was eventually granted in May 2002.  The Board recognizes 
that the appellant initially filed a claim for DIC in July 
1982; however, this was denied by the RO in November 1982.  
The appellant did not initiate an appeal of that decision, 
therefore, the RO's decision was final.  38 U.S.C.A. § 7105 
(West 2002).  When the appellant filed her claim of service 
connection for the cause of the veteran's death in June 1986, 
it was a claim to reopen because there was a prior final 
disallowance of her claim as discussed above.  Once that 
prior decision became final, which in this case was in 
November 1983, any claim filed thereafter was a claim to 
reopen.  A July 1990 rating decision denied entitlement to 
service connection for the cause of the veteran's death.  
Again, the appellant did not appeal the decision, therefore, 
the RO's decision was final.  Id.  In March 1999, the 
appellant filed a claim to reopen and in a February 2000 
rating decision the RO declined to reopen the matter as new 
and material evidence had not been received.  An appeal was 
not filed, therefore, this rating decision became final.  Id; 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r) (2004); see also 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding 
that an application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  The veteran has not 
specifically alleged clear and unmistakable error in any of 
the RO's decisions.  As such, the RO's decisions are final 
and binding as to conclusions based on the evidence on file 
at the time.  See 38 C.F.R. § 20.1103 (2004).

The Board stresses here that award made pursuant to a new law 
or regulation will not be considered an award made pursuant 
to a reopened claim, even where there is a prior final 
denial.  Williams v. Principi, 15 Vet.App. 189 (2001).  The 
controlling and determinative factor in this case is that the 
liberalizing provisions made to 38 C.F.R. § 3.309(d) were 
expressly made effective as of March 26, 2002.  There is no 
basis for making the effective date any earlier.  In sum, 
based on the facts in this case, there is no legal basis for 
an effective date earlier than March 26, 2002, for the award 
of service connection for the cause of the veteran's death.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an effective date prior to March 26, 2002, for 
the grant of service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


